NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              IN RE SIMON SHIAO TAM
                ______________________

                       2014-1203
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in serial No.
85/472,044.
                 ______________________

                     ON MOTIONS
                 ______________________

                       ORDER
    Before the court are three motions for leave to partic-
ipate in oral argument. See ECF No. 92, Motion of Ami-
cus Curiae Pro-Football, Inc. for Leave to Participate in
Oral Argument; ECF No. 100, Motion for Leave of Amici
Curiae the American Civil Liberties Union, American
Civil Liberties Union of Oregon, and the American Civil
Liberties Union of the Nation’s Capital to Participate in
Oral Argument; ECF No. 125, Motion of Amicus Curiae
Hugh C. Hansen for Leave to Participate in Oral Argu-
ment.
   IT IS ORDERED THAT:
    (1) The Motion of Amicus Curiae Pro-Football, Inc.
for Leave to Participate in Oral Argument is denied.
2                                                IN RE TAM




   (2) The Motion of Amicus Curiae Hugh C. Hansen for
Leave to Participate in Oral Argument is denied.
    (3) The Motion of Amici Curiae the American Civil
Liberties Union, American Civil Liberties Union of Ore-
gon, and the American Civil Liberties Union of the Na-
tion’s Capital (collectively, “ACLU entities”) for Leave to
Participate in Oral Argument is granted.
    (4) The court’s order of June 22, 2015 scheduling oral
argument, see ECF No. 105, is modified as follows. Appel-
lant Simon Shiao Tam will have thirty minutes of argu-
ment time, the ACLU entities will have ten minutes of
argument time, and appellee Lee will have forty minutes
of argument time, for a total argument time of one hour,
twenty minutes. The ACLU entities shall notify the court
by September 10, 2015 of the name of counsel who will
present oral argument.


                                   FOR THE COURT

September 3, 2015                  /s/ Daniel E. O’Toole
      Date                         Daniel E. O’Toole
                                   Clerk of Court